Citation Nr: 9916603	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  99-00 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefit sought on appeal.  The 
veteran, who had active service from June 1967 to September 
1969, appealed that decision to the Board.



REMAND

The veteran's service personnel records reflect that he 
served in Vietnam from May 20, 1968 to July 12, 1968, before 
being transferred to a hospital in Japan as a result of 
epileptic seizures that led to his subsequent discharge from 
service.  VA treatment records now relate that the veteran 
has PTSD as a result of his experiences in Vietnam.

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  In this respect, 
the veteran's asserted stressors, his service in Vietnam, and 
the current PTSD diagnosis are sufficient to well ground his 
claim for service connection.

However, eligibility for a PTSD service connection requires 
more; specifically, (1) a current, clear medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (1998); see also, Gaines v. West, 11 Vet. App. 353 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  

VA regulations state that if the claimed stressor is related 
to combat, service department evidence that the veteran was 
engaged in combat or that the veteran was awarded the Purple 
Heart Medal, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  In short corroboration 
of the claimed event is not required.  Contrarily, if the 
veteran has not engaged in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  In this 
event corroboration of the stressor is required.  The United 
States Court of Appeals for Veterans Claims (Court) has 
upheld VA regulations for corroboration of the claimed in-
service stressor.  See Cohen supra,.

The veteran's service personnel records reveal that while in 
Vietnam he served as a wireman with the Headquarters and 
Headquarters Company of the 1st Battalion, 12th Cavalry with 
the 1st Air Cavalry Division.  Other service personnel 
records do not facially reflect participation in combat, as 
exhibited by a Purple Heart Medal, and his military 
occupational specialty similarly does not facially reflect 
participation in combat.  Accordingly, the veteran's 
stressors are required to be verified.

In March 1997, the RO sent the veteran a PTSD development 
letter, requesting that he provide as many details about his 
Vietnam stressors to them as possible.  In December 1998 
statement, the veteran related that during a hospitalization 
at the military field hospital in Da Nang, the field hospital 
was attacked by enemy forces in a large attack, and that all 
available troops were sent to protect aircraft, leaving the 
field hospital vulnerable.  The veteran continued that the 
enemy had retreated only one mile from the base.  

In other statements received during the pendency of this 
claim the veteran related other stressors, but he was not 
specific as to the dates or places that the putative 
stressors occurred.  For example, at a videoconference 
hearing before the BVA, he related that he witnessed an 
attack on a Marine Corps division in February or March 1968.  
The veteran also related this stressor in previous 
statements.  Other stressors have also been related during 
this claim, including being shelled by enemy forces.  
However, as noted above, the veteran did not arrive in 
Vietnam until May 1968, and the veteran conceded in his 
hearing that he could not provide specific time frames in 
which these other stressors occurred.  Thus, it does not 
appear that further inquiry into these other stressors would 
prove useful.

In light of the above, the Board finds that further 
information is warranted before an informed decision can be 
made, and thus, this claim is REMANDED for the following 
action:


1.  The RO is requested to determine, 
through inquiry with the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197, whether a field hospital in Da Nang 
was attacked at any time between May 20, 
1968 to July 13, 1968.  In addition, the 
RO is also asked to have the USASCRUR 
furnish the unit history/ies for the 
Headquarters and Headquarters Company of 
the 1st Battalion, 12th Cavalry with the 
1st Air Cavalry Division for the period 
from May 20, 1968 to July 13, 1968.  

2.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

3.  After completing the above actions 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  Regarding the 
claim for PTSD, the RO must provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO. The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



